DETAILED ACTION

Examiner Notes
	Examiner notes that there are no IDS filed in this application at any time in prosecution.  This is unusual in consideration of the large family of examined applications tied to this application. 
In the interest of prosecution advancement, and in view of prosecution history, examiner invites the Applicant to contact the Office to request an interview at their timely convenience.
Also, in the interest of advancing prosecution, please recognize that while examiner provides new teachings in the immediate rejections, prior art of record is applicable to many recited features, and examiner reserves disclosed prior art in the event of continued examination, particularly in consideration that the primary art of record (Abhyanker), does teach the argued feature of multiple, separately dispensing, compartments. See para. 104: The storage compartment 101 may have compartments (e.g., separate sections capable of being maintained at different temperatures and/or humidity, trays, compartmentalized areas) and/or may have separate openings on the surface of the storage compartment 101 for each compartment(s). The autonomous neighborhood vehicle 100 may comprise of an ejection module 110, according to one embodiment).


Response to Remarks
35 USC §112 Rejection
	It appears from the Applicant’s remarks that the rejection has again, been mischaracterized.  As stated previously, the examiner recognizes multiple item/item profiles embrace the language reciting a third item and the associated “third item profile”.  Examiner also recognizes that temperatures are adjustable in the storage units to match item profiles.  This is not disputed.  However the disclosure, merely support a target temperature for each storage unit. That is, as claims 9 and 11 recites only two storage units there can be only two target temperatures.  Claim construction directs the qualifier “third” to three temperatures in two storage units.  Accordingly, the rejection is maintained because the claim limitation without clarifying language or an additional step of temperature adjustment in the storage unit, lacks support.
Applicant’s amendment to Claim 29 to recite consistent terminology, has been fully considered and is effective.  The 35 USC §112 (b) rejection of Claim 29 has been withdrawn. 

35 USC §103 Rejections
As an initial matter, it has been established through Applicant’s remarks and prosecution record that the term “unit” (Claim 1), and “compartment” (Claim 29), refer to 

Independent/Dependent Claims
Applicant’s remarks with respect to independent claims amended to recite  “secured separately” or variations thereof, have been considered but are moot because amendments re-direct scope of independent and dependent claims, and identifies a new grounds for rejection that relies on a new summary combination of references and/or new citations in prior art of record.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a According to review of the Applicants disclosure, the term “third target item temperature” does not appear; and while the disclosure recites in one instance at published paragraph 101 the term “temperatures”, this same reference to temperature appears to only embrace “hot and “cold”.
Accordingly, Claims 9 and 11 are also rejected under 112 (b), for being indefinite.
For purposes of examination, examiner relies on the claim limitation of at least two orders, three items assigned to two temperature controlled units.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-17, 19-23, 27, 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 10,303,171), herein “Brady”; in view of Mattingly et al. (US 2018/0189725), herein “Mattingly”.

Referring to Claims 1, 3 and 29, Brady teaches the related platforms for autonomously or semi-autonomously delivering a food or beverage item to a plurality of customers (Abstract: Autonomous ground vehicles ("AGVs") containing ordered items travel (e.g., from materials handling facilities, etc.) to pickup areas (e.g., on a street, in a parking lot, inside a store, etc.) where users may retrieve the ordered items from the AGVs. In various configurations, an AGV may have a single storage compartment or may have multiple storage compartments), the platform comprising: 
a) a plurality of vehicles (e.g. Fig. 4A, elms. 220 (A1-A3), the plurality of vehicles being autonomous or semi-autonomous (Abstract: Autonomous), wherein each vehicle of the plurality of vehicles comprises: 
(i) two or more storage units (Abstract: multiple storage compartments), the two or more storage units being securable and arranged to be secured separately (col. 6, lines 16-24:   In various implementations, the AGVs may be modular in that a storage compartment portion (e.g., which may hold an ordered item) may be removable (i.e., separable) from a propulsion portion. In various implementations, the storage compartment portion may be securely attached to the propulsion portion during transport (e.g., requiring an access code to remove and/or open); and/or col. 31, lines 50-55: As described above with respect to FIGS. 2A-2C, in various implementations, the AGVs 200-1, 200-2 and 200-3 may include storage compartments with locking mechanisms, control systems to control the locking mechanisms, propulsion portions, etc.), each storage unit configured to contain the food or beverage item (col. 48, lines 24-30: As another example, a location 708-1 may be a business (e.g., a corner grocery store, a restaurant, an office supply store, etc.) for which an AGV (e.g., AGV 200-1 and/or AGV 200-2) may be utilized to deliver an item from the location 708-1 to a location 708-2 (e.g., which may be a user's residence, another business, etc.); and 
(ii) a temperature control system configured to maintain a target unit temperature within each of the two or more storage units (col. 6, lines 32-39: In various implementations, the storage compartment portion may be refrigerated, heated, etc., and may include various sensors on the inside and outside of the storage compartment portion (e.g., temperature sensors, motion sensors, image sensors to determine the presence and condition of items and/or to assist with navigation and other operations of the propulsion portion, etc.; and col. 13, lines 9-23: Some storage compartments 257 may be refrigerated storage compartments. In various implementations, such refrigerated storage compartments may include their own cooling mechanisms and/or the AGV 200A may have a centralized cooling system. The temperature of previously non-refrigerated storage compartments may be adjusted to become refrigerated storage compartments, and vice versa. In an implementation with multiple refrigerated storage compartments, the temperature in each of the refrigerated storage compartments may be separately adjustable, such that items inside each of the refrigerated storage compartments may be cooled to a desired temperature. For example, items that need to be chilled or frozen at specified temperatures, such as groceries or medical supplies, may be stored in refrigerated storage compartments).; and 

(i) a database storing a plurality of item profiles and a plurality of storage unit profiles, wherein each item profile is associated with one of the food or beverage items and a target item temperature, and wherein each storage unit profile is associated with one of the two or more storage units and one of the plurality of vehicles (col. 13, lines 25 -40: In various implementations, the temperatures in the refrigerated storage compartments may be adjusted when items are to be placed into the refrigerated storage compartments, or may be adjusted in advance. For example, when a refrigerated item is scheduled to be placed into a refrigerated storage compartment of an AGV, the temperature of the refrigerated storage compartment may be adjusted to a temperature that is specified for the refrigerated item in advance so that the refrigerated storage compartment will already be at the specified temperature when the item is placed into the refrigerated storage compartment.; 
(ii) an order module receiving a plurality of orders from the plurality of customers, wherein each order of the plurality of orders comprises one or more of the plurality of item profiles (Fig. 9; col. 17, lines 32-55: and col. 53, lines 15-20: After the estimated delivery timeframe is determined, a determination is made as to whether the item is able to be delivered by an AGV, as in 906. In various implementations, AGVs may have transportation limitations and/or restrictions related to size, weight, hazardous materials, travel areas, terrain, etc. for delivering items); 
(iii) a distribution module assigning each of the one or more of the plurality of item profiles associated with each of the plurality of orders to one storage unit profile After the items, AGVs and/or other autonomous vehicles have been placed/located in the storage areas of the transportation vehicle, data may be synchronized regarding the storage areas, as in 1004. In various implementations, at least some of the data that is synchronized may be generated as the items are placed into the storage areas of the transportation vehicle and/or storage compartments of AGVs or other autonomous vehicles. For example, as described above with respect to FIG. 1, the transportation vehicle, individual storage areas (e.g., bins), AGVs and/or storage compartments may include unique identifiers, such as a bar code, QR code, unique number, etc., to enable tracking, identification and association of items placed into the storage areas and/or storage compartments. Scanning of the identifiers for the storage areas/storage compartments and the picked items may result in the items becoming associated with the storage areas/storage compartments and tracked with the transportation vehicle, AGVs and/or other autonomous vehicles. In various implementations, the associated data may be synchronized among computing systems of the transportation vehicle, the AGVs, the other autonomous vehicles, the management system, and/or other systems); and 
Page 2 of 21(iv) a loading module directing the loading of each of the one or more food or beverage items to at least one storage unit, based on an assignment of each of the one or more item profiles (col. 8, lines 39-61: As delivery containers are filled, a routing operation 145 may route the filled delivery containers to the appropriate transporting operation 155 for placement in a designated transportation vehicle and/or AGV. The routing operation 145 may be manual or automated. The routing operation 145 may receive an indication of the transportation vehicle and/or AGV to which each item should be routed from a shipment planning system and route delivery containers to an appropriate transporting operation 155, from which they may be placed in a designated transportation vehicle and/or AGV; and/or col. 10, lines 53-67: In various implementations, the AGV 200A may also include an item engagement mechanism (not shown). For example, the item engagement mechanism may include a robotic arm or other mechanism that may be utilized to engage an item for placement in a storage compartment 257 of the AGV 200A, or for removing an item from a storage compartment 257 when the item is being delivered to a delivery location. The item engagement mechanism may communicate with (via wired or wireless communication) and be controlled by the AGV control system 210. In various implementations, such item engagement mechanisms may also or alternatively be included in a transportation vehicle, home base location, meeting area, user's residence, etc. for placing items in and/or removing items from a storage compartment 257 of the AGV 200A).
While Brady teaches a mobile transport of a variety of items including fragile or sensitive items requiring special packing  (col. 8, lines 43-48: In other instances, items that are either pre-packaged, fragile, or need additional protection prior to transport may be picked and packed in a shipping package. In another implementation, items may be put into bags prior to placement in the delivery container and/or storage areas to provide confidentiality of the ordered items), and customization of compartment interiors (col. 52, lines 20-30: In various implementations, a user may be provided with different options for customizing a storage compartment portion 202 (e.g., which may be owned or otherwise regularly used by the user, etc.). For example, a user may be provided with options for selecting different styles or configurations of storage compartment portions and/or a user may be enabled to customize (e.g., decorate or otherwise modify) a storage compartment portion 202); he is silent to wherein one or more of the storage units includes “a modular insert configured to secure the food or beverage item”.
Mattingly however in his model for manned or unmanned mobile product displays,  discloses this element (¶0023; ¶0026: When the MMDs 105 arrive at the store location 130, the MMDs 105 may be unloaded and directly placed on the sales floor to display items for sale. In some embodiments, the MMDs 105 may comprise one or more item securing means such as binding, wrapping, cover, door, balloon casing, etc. that may be removed and/or retracted to make the items accessible to customers on the sales floor; and ¶0047: In some embodiments, the housing 305 and/or the shelf space further comprises a clam shell door or a sliding door configured to secure products within the shelf spaces during transport. In some embodiments, one or more of shelf spaces comprises spring-loaded pushers configured to secure products in place during transport and display. In some embodiments, the shelf spaces 310 and products stored therein may be secured by one or more inflatable balloon casing during transport; and ¶0087: In some embodiments, an MMD may comprise a balloon type air displacement casing to secure products during transportation. The balloons may be filled with air to lock-in/hold merchandise in place during transportation between a store location and a stocking location).

*Please note Mattingly also discloses the specific recited terminology “database” at ¶0033: The product database 232 may store product information associated with a plurality of products offered for sale. In some embodiments, the product database 232 may store product dimensions and display requirement information. For example, headphones may require a 3-inches by 5-inches display space and a peg hanger type display structure. In another example, a soft drink product may require an MMD with a refrigerated unit. In some embodiments, the product database 232 may further store product category (e.g. snacks, dairy, household items, etc.) and/or attribute information (e.g. eco-friendly, organic, budget friendly, seasonal, perishable, etc.) associated with the products. In some embodiments, the product database 232 may comprise inventory information of a plurality of products at one or more stocking and/or storage locations. 

Referring to Claim 4, Brady in view of Mattingly, teaches the platform of claim 1, and Brady further teaches wherein each of the storage units comprise a sensor configured to sense a presence of the food or beverage item, the vending of the food or beverage item, or both  (col. 6, lines 32-35: In various implementations, the storage compartment portion may be refrigerated, heated, etc., and may include various sensors on the inside and outside of the storage compartment portion (e.g., temperature sensors, motion sensors, image sensors to determine the presence and condition of items; and/or col. 11, lines 1-5: The AGV control system 210 maintains information as to whether a storage compartment of the AGV 200A is empty or includes items, the access code(s) or other identifier(s) necessary to open the storage compartment and any other information necessary to maintain the AGV. The AGV control system 210 may also lock/unlock storage compartments, activate sensors, and the like. The AGV 200A may be configured to obtain information from a remote computing resource or may be configured to operate primarily as a stand-alone unit, with limited external communication to receive/provide order/delivery/transfer information).

Referring to Claims 5, 20 and 21, Brady in view of Mattingly, teaches the platform of claim 1, and Brady further teaches wherein each item profile is further associated with a size, shape or weight, wherein the distribution module further assigns each of the one or more item profiles associated with each of the plurality of orders to the storage unit profile based on the size, shape or weight; or wherein the different storage units have different sizes (col. 14, lines 8-10: Other factors may include the size of the storage compartment, the size and number of items to be included in the storage compartment, etc; and or col. 53, lines 15-20: After the estimated delivery timeframe is determined, a determination is made as to whether the item is able to be delivered by an AGV, as in 906. In various implementations, AGVs may have transportation limitations and/or restrictions related to size, weight, hazardous materials, travel areas, terrain, etc. for delivering items. For example, an item may need to be no larger than a specified size to be able to fit within a storage compartment of an AGV).

Referring to claims 6 and similar claim 27 directed to plurality of orders (col. 17, line 34: orders), Brady in view of Mattingly, teaches the platform of claim 1, and Brady further teaches  wherein each storage unit profile is further associated with a target temperature capability and a unit location within one of the plurality of vehicles and wherein the distribution module further assigns each of the one or more item profiles associated with each of the plurality of orders to the storage unit profile based on the target temperature capability and the unit location (col. 54, lines 20-40: After the items, AGVs and/or other autonomous vehicles have been placed/located in the storage areas of the transportation vehicle, data may be synchronized regarding the storage areas, as in 1004. In various implementations, at least some of the data that is synchronized may be generated as the items are placed into the storage areas of the transportation vehicle and/or storage compartments of AGVs or other autonomous vehicles. For example, as described above with respect to FIG. 1, the transportation vehicle, individual storage areas (e.g., bins), AGVs and/or storage compartments may include unique identifiers, such as a bar code, QR code, unique number, etc., to enable tracking, identification and association of items placed into the storage areas and/or storage compartments. Scanning of the identifiers for the storage areas/storage compartments and the picked items may result in the items becoming associated with the storage areas/storage compartments and tracked with the transportation vehicle, AGVs and/or other autonomous vehicles. In various implementations, the associated data may be synchronized among computing systems of the transportation vehicle, the AGVs, the other autonomous vehicles, the management system, and/or other systems).

Referring to claims 7 and 8, Brady in view of Mattingly, teaches the platform of claim 1, and Brady further  teaches wherein the each storage units comprises a thermometer (col. 6, line 5: temperature sensors), and wherein the item distribution application further comprises a temperature control module directing the temperature control system to maintain the target unit temperature based on a measurement of the thermometer wherein each of the plurality of vehicles, each of the two or more storage units, or both further comprise a temperature control input configured to receive a manual temperature (col. 13, lines 10-50: Ibid).

Referring to claim 9, Brady in view of Mattingly, teaches the platform of claim 1, and Brady further teaches wherein the temperature control system is configured to maintain a first target unit temperature within a first storage unit and a second target unit temperature within a second storage unit; and wherein the first target unit temperature is different from the second target unit temperature (col. 13, lines 15-20: The temperature of previously non-refrigerated storage compartments may be adjusted to become refrigerated storage compartments, and vice versa. In an implementation with multiple refrigerated storage compartments, the temperature in each of the refrigerated storage compartments may be separately adjustable, such that items inside each of the refrigerated storage compartments may be cooled to a desired temperature); and wherein the plurality of orders includes a first order and a In various implementations, the two storage compartments 257A and 257B may allow the AGV 200B to securely transport different items for different user orders and/or to have a separate storage compartment for different environmental or other needs (e.g., one of the storage compartments may be refrigerated, etc.). For example, an AGV may receive items from a transportation vehicle that are to be delivered to two different delivery locations as separately stored in the storage compartments 257A and 257B. In such a configuration, the AGV may travel to a first delivery location to deliver the item(s) that are stored in the storage compartment 257A, and then travel to a second delivery location to deliver the item(s) that are stored in the storage compartment 257B. A separate access code or other mechanism may be utilized for opening each of the storage compartments, so that each user may only access or otherwise receive the item(s) that are part of their delivery As another example, an AGV may receive items from two different transportation vehicles or other sources, wherein the item(s) from one source may be stored in the storage compartment 257A while the item(s) from another source may be stored in the storage compartment 257B, before the AGV delivers the multiple items to one or more delivery locations; and/or col. 45, lines 4-20: In an implementation where the AGV 200(F1) includes a second storage compartment, a third order may be received from a third user for a third item that is to be retrieved from a second storage compartment of the AGV 200(F1), wherein the third item may be placed in the second storage compartment while the AGV 200(F1) is at the materials handling facility 330. A notification may be sent to the third user indicating the pickup area 602(F) and that the third item may retrieved from the second storage compartment of the AGV 200(F1) in the pickup area 602(F) within a designated timeframe (e.g., which may be the same timeframe that is provided to the first user for retrieving the first item from the first storage compartment of the AGV 200(F1)).). 

Referring to claim 10, Brady in view of Mattingly, teaches the platform of claim 7, and Brady further the platform comprising a server processor (e.g. Fig. 3), configured to provide a server application comprising a remote control system of at least one of the plurality of vehicles for the various control functions (col. 11, lines 1-10: The AGV 200A may be configured to obtain information from a remote computing resource or may be configured to operate primarily as a stand-alone unit, with limited external communication to receive/provide order/delivery/transfer information. FIG. 3, described below, illustrates an example of an environment in which a management system 326 is provided for remotely communicating with an AGV 200A as part of a system for transporting items; and/or col. 41, line 64-col. 42, line 5), without being specific to “remote temperature control”.
Mattingly, however does disclose this limitation (¶0023: For example, during the loading of MMDs 105, a transportation vehicle 120 may scan for RFID tags on the MMDs 105 to verify that the correct MMDs 105 are loaded. In some embodiments, the transportation vehicle 120 may communicate with the MMD 105 to relay MMD location, statuses (e.g. temperature, inventory, battery, location, etc.), and/or control data (e.g. temperature to maintain, lighting level to set, shelf label data to display, enter power save mode, etc.); and/or ¶0037: In some embodiments, the control circuit 241 may further be configured to control one or more other components on the MMD such as lighting components, temperature control components, and digital signage. For example, the control circuit 241 may be configured to change the display of the digital signage and/or turn lights on or off based on communications with the POS system 210 and/or the central computer system 220).
One of ordinary skill in the art would finds it obvious to control the environments of mobile systems remotely to accommodate a distribution of management and computing resources. 

Referring to claim 11, Brady in view of Mattingly, teaches claim 1, and Brady further teaches wherein at least a portion of the distribution module comprises a server distribution module, the plurality of orders including a first order and a second order, the first order including a first item profile and a second item profile, the second order including at least a third item profile, wherein the distribution module is arranged to assign the first item profile and the third item profile to a first storage unit, the distribution module further being arranged to assign the second item profile to a second storage unit (col. 17, lines 32-55:  In various implementations, the two storage compartments 257A and 257B may allow the AGV 200B to securely transport different items for different user orders and/or to have a separate storage compartment for different environmental or other needs (e.g., one of the storage compartments may be refrigerated, etc.). For example, an AGV may receive items from a transportation vehicle that are to be delivered to two different delivery locations as separately stored in the storage compartments 257A and 257B. In such a configuration, the AGV may travel to a first delivery location to deliver the item(s) that are stored in the storage compartment 257A, and then travel to a second delivery location to deliver the item(s) that are stored in the storage compartment 257B. A separate access code or other mechanism may be utilized for opening each of the storage compartments, so that each user may only access or otherwise receive the item(s) that are part of their delivery As another example, an AGV may receive items from two different transportation vehicles or other sources, wherein the item(s) from one source may be stored in the storage compartment 257A while the item(s) from another source may be stored in the storage compartment 257B, before the AGV delivers the multiple items to one or more delivery locations.; and/or col. 45, lines 4-20:Ibid)  

Referring to claim 12, Brady in view of Mattingly, teaches claim 1, and Brady further teaches wherein at least a portion of the distribution module comprises a vehicle distribution module aboard the vehicle (col. 17, lines 31-55: Ibid).  

Referring to claim 13, Brady in view of Mattingly, teaches claim 1, and Brady further teaches wherein the distribution module assigns each of the one or more item profiles associated with each of the plurality of orders to one storage unit profile based on a machine learning algorithm, a rule based algorithm, or both (col. 13, lines 35-40:  In one implementation, the image capture sensor 273 may be used to capture an image of an item when it is placed into a storage compartment in order to try to determine an appropriate storage temperature for the item. For example, an item may have information on a label which identifies a storage temperature, such as "contents to be stored at 32 degrees F. or lower.")  

Referring to claims 14 and 34, Brady in view of Mattingly, teaches claim 1, and Brady further teaches the compartments  have energy sources (Fig. 16, elm. 1606), and a vending process and mechanism  (Fig. 14; Fig. 16, elm. 1612; and col. 10, lines 63-50), and a screen (col. 11, lines 21-25)yet Brady is silent to wherein the two or more storage units include at least one removable display case, and wherein each vehicle includes an energy storage device configured to provide energy to the at least one “removable display case”, a vending device and a display screen. 
Mattingly however discloses wherein the two or more storage units include at least one removable display case (Fig. 1, elm. 105; and, and wherein each vehicle includes an energy storage device configured to provide energy to the at least one removable display case (¶0019: In some embodiments, an MMD 105 may comprise one or more temperature controlled compartments (e.g. refrigerated unit, freezer unit). In some embodiments, the one or more MMD components such as lighting, sensors, signage, and/or temperature control units may be selectively powered by a battery and/or via a power connection to one or more of the stocking location 110, a transportation vehicle 120, and the store location 130); and wherein the at least one removable display case includes a vending device (¶0051: The product sensor 340 may comprise sensors configured to monitor on-shelf inventory of the MMD 300. In some embodiments, product sensors 340 may comprise one or more of a Radio Frequency Identification (RFID) reader, an optical sensor, a camera, an optical light curtain, a weight sensor, and a mechanical pusher device), and a display screen (¶0047: The shelf spaces 310 generally comprises display spaces for holding products. In some embodiments, the shelf spaces 310 are configured to hold a plurality of types of products in a specified arrangement during transport and display the plurality of types of products for customer selection and purchase on a sales floor of a store location). 
One of ordinary skill in the art would find it obvious to include retail features into the mobile food delivery system, to increase sales and accommodate a larger customer base by provisioning spontaneous purchasing.

Referring to claim 15, Brady in view of Mattingly, teaches claim 1, and Brady further teaches wherein each of the two or more storage units have different sizes (Col. 9, lines 46-48: In various implementations, varying numbers and/or sizes of storage compartments, and/or additional features may be included depending on the specific implementation; and col. 14, lines 8-10: Other factors may include the size of the storage compartment).

Referring to claims 16 and 17, Brady in view of Mattingly, teaches claim 1, and Brady further teaches, wherein the temperature control system is configured to maintain a different temperature within each of the two or more storage units and/or wherein the temperature control system is configured to maintain the same temperature within each In various implementations, the storage compartment portion may be refrigerated, heated, etc., and may include various sensors on the inside and outside of the storage compartment portion).

Referring to claim 19, Brady in view of Mattingly, teaches claim 1, and Brady further teaches wherein each storage unit is configured to contain a plurality of different food or beverage items, wherein the two or more storage units include a first securable storage unit assigned to a first customer and a second securable storage unit assigned to a second customer (col. 17, line 32-55: Ibid).  

Referring to claims 22 and 23, Brady in view of Mattingly, teaches claim 1, and Brady further teaches wherein each vehicle further comprises an energy storage device configured to: a) provide energy to the temperature control system to maintain the target unit temperature (Fig. 16, elm. 1606; and col. 52, lines 11-20: In various implementations, storage compartment portions 202 may consist of various types of containers that may continue to function in certain capacities after the storage compartment portion 202 is separated from the propulsion portion 201. For example, some storage compartment portions 202 may include containers that are insulated and/or otherwise temperature regulated for containing hot items, cold items, etc. In configurations where the temperatures are electronically regulated, the storage compartment portion 202 may include a power module); and b) provide power to the autonomous propulsion system (Fig. 16, elm. 1604); and wherein the plurality of orders comprise two item profiles with different target item temperatures, the distribution Ibid) .  

Referring to claim 27, Brady in view of Mattingly, teaches claim 1, and Brady further teaches wherein the distribution module is further configured to assign at least one of the one or more item profiles associated with each of the plurality of orders to a particular storage unit profile based on a location of a corresponding particular storage unit within a particular vehicle of the plurality of vehicles (Fig. 10; and col. 55-line 56-col. 56, line 5: In various implementations, AGVs that have been deployed from transportation vehicles and/or have otherwise traveled to deliver items to delivery locations may receive further instructions for further travel. For example, an AGV may return to a transportation vehicle (e.g., which the AGV was deployed from) after delivering an item to a delivery location in a delivery area. As another example, an AGV may return to a different transportation vehicle (e.g., the original transportation vehicle may have subsequently left the area and the other transportation vehicle may be closer, the AGV may have an item that is to be delivered to the other transportation vehicle, etc.). As another example, the AGV may have first and second items in respective first and second storage compartments and may be instructed to deliver the first item to a first delivery location in the delivery area and then to deliver the second item to a second delivery location in the delivery area).  

Referring to claim 30,  Brady in view of Mattingly, teaches claim 1, and Brady further teaches wherein each order of the plurality of orders further includes a delivery   In various implementations, the AGV 200A may also include a locator device (not shown) that is configured to assist with finding the AGV (e.g., when a transportation vehicle is searching for an AGV which is to receive an item, when a user is wanting an update on the location of an AGV that is delivering an item, etc.). For example, the locator device may wirelessly transmit an electronic signal that enables the position of the AGV to be tracked and/or otherwise determined (e.g., as indicated on a screen of a mobile electronic device, etc.).  

Referring to claim 31, Brady in view of Mattingly, teaches claim 27, and while Brady further teaches multiple item profiles and multiple storage units, he is silent to wherein the two or more storage units includes a first storage unit and a second storage unit, the first storage unit and the second storage unit having a same target unit temperature, and wherein the plurality of orders includes a first order including a first item profile and a second item profile, the distribution module being arranged to assign the first item profile to a first storage unit profile and the second item profile to a second storage unit profile based on the location of the second storage unit being far from the first storage unit. 
Mattingly however specifically discloses the item distribution model recited as “being far from” each other as located in different configurations on the sales floor (¶0019: In some embodiments, the MMDs 105 are configured to be stocked with a plurality of types of products in a plurality of shelf spaces at a stocking location, transport the products to a store location, and display the products at the store location. In some embodiments, the MMDs 105 may comprise a plurality of shelf spaces configured to hold a plurality of types of products in a specified arrangement during transport and display the plurality of types of products in the specified arrangement for customer selection and purchase on a sales floor of a store location; ¶0021: In some embodiments, the central computer system 112 may further be configured to determine the arrangement of the products on one or more of the MMDs 105 and/or the arrangement of a plurality of MMDs 105 at the store location 130).
One of ordinary skill in the art would find it obvious to group product items separately for physical convenience to the buyer and logical and aesthetic appeal of product presentation.

Referring to claim 32, Brady in view of Mattingly, teaches claim 22, and Brady further teaches wherein the plurality of orders comprise a first item profile with a first target item temperature and a second item profile with a second target item temperature, the distribution module further assigning the first item profile to a first storage unit profile associated with a first vehicle, the distribution module still further assigning the second item profile to a second storage unit profile associated with a second vehicle (col. 13, lines 10-50: Ibid, disclosing a variety of structural configurations (i.e. vehicle with single compartment or multiple compartments with temperature assignment made accordingly) . 

Referring to claim 33, Brady in view of Mattingly, teaches claim 1, and Brady further teaches wherein the temperature control system is configured to maintain a Ibid)  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIEL J YU/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
DANA . AMSDELL
Examiner
Art Unit 3627